       Case 4:19-cv-00044-BMM Document 115 Filed 02/26/20 Page 1 of 6



PRERAK SHAH
JEAN E. WILLIAMS
Deputy Assistant Attorneys General

BENJAMIN J. GRILLOT
BRIDGET KENNEDY MCNEIL
KRISTOFOR R. SWANSON
Environment & Natural Resources Division
U.S. Department of Justice

[contact information in signature block]
Attorneys for Federal Defendants


              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION



Northern Plains Resource Council, et       Case No. 4:19-cv-44-BMM
al.,

             Plaintiffs,
                                           Joint Motion for Order Governing
       v.                                  Oral Argument on the Cross-
                                           Motions for Partial Summary
U.S. Army Corps of Engineers, et al.,      Judgment (Counts One, Two, and
                                           Four)
             Defendants,

       and

TransCanada Keystone Pipeline, LP,
et al.,

             Defendant-Intervenors.
       Case 4:19-cv-00044-BMM Document 115 Filed 02/26/20 Page 2 of 6



       On March 6, the Court is scheduled to hear oral argument on the parties’

cross-motions for summary judgment on Counts One, Two, and Four. See ECF

Nos. 72, 87, 90. Those cross-motions cover three distinct areas of law—the Clean

Water Act, the National Environmental Policy Act, and the Endangered Species

Act. The claims are briefed on papers from the original parties (Plaintiffs and

Federal Defendants), three intervening entities or groups (TC Energy and

TransCanada Keystone Pipeline, a coalition of trade organizations, and the State of

Montana), and amici. See ECF Nos. 73, 88, 91, 92, 93, 106, 107, 110, 111, 112,

113.

       Recognizing the diversity of claims and parties, counsel propose below time

allotments and sequencing for argument in an effort to make the March 6 hearing

as efficient as possible. Should the Court direct that the hearing focus only on

certain issues or questions, the parties agree the hearing could be further

streamlined. Absent that, however, the parties propose:

       • Plaintiffs’ counsel be allotted 45 minutes;
       • Federal Defendants’ counsel be allotted 35 minutes;
       • Defendant-Intervenor TC Energy’s counsel be allotted 10 minutes;
       • Defendant-Intervenor State of Montana’s counsel be allotted 3 minutes;
       • Defendant-Intervenor Coalition’s counsel be allotted 3 minutes; and
       • Plaintiffs’ counsel be allotted 5 minutes for rebuttal.



                                          1
      Case 4:19-cv-00044-BMM Document 115 Filed 02/26/20 Page 3 of 6



Date: February 26, 2020
                                  PRERAK SHAH
                                  JEAN E. WILLIAMS
                                  Deputy Assistant Attorneys General

                                  ___s/ Kristofor R. Swanson____
                                  KRISTOFOR R. SWANSON
                                  (Colo. Bar No. 39378)
                                  Senior Attorney
                                  Natural Resources Section
                                  Envt. & Natural Resources Div.
                                  U.S. Department of Justice
                                  P.O. Box 7611
                                  Washington, DC 20044-7611
                                  Tel: (202) 305-0248
                                  Fax: (202) 305-0506
                                  kristofor.swanson@usdoj.gov

                                  ___S/ Benjamin J Grillot__________
                                  BENJAMIN J. GRILLOT
                                  (D.C. Bar No. 982114)
                                  Environmental Defense Section
                                  Envt. & Natural Resources Div.
                                  U.S. Department of Justice
                                  P.O. Box 7611
                                  Washington, DC 20044-7611
                                  Tel: (202) 305-0303
                                  Fax: (202) 305-0506
                                  benjamin.grillot@usdoj.gov

                                  __S/ Bridget Kennedy McNeil_______
                                  BRIDGET KENNEDY MCNEIL
                                  Senior Trial Attorney
                                  Wildlife & Marine Resources Section
                                  Envt. & Natural Resources Div.
                                  U.S. Department of Justice
                                  999 18th Street
                                  South Terrace, Suite 370
                                  Denver, CO 80202

                                    2
Case 4:19-cv-00044-BMM Document 115 Filed 02/26/20 Page 4 of 6



                            303-844-1484
                            bridget.mcneil@usdoj.gov

                            Attorneys for Federal Defendants


                            /s/ Doug Hayes (w/ permission)
                            Doug Hayes (pro hac vice)
                            Sierra Club Environmental Law Program
                            1650 38th Street, Suite 102W
                            Boulder, CO 80301
                            (303) 449-5595
                            doug.hayes@sierraclub.org
                            Attorney for Plaintiffs Sierra Club and
                            Northern Plains Resource Council

                            /s/ Cecilia D. Segal (w/ permission)
                            Cecilia D. Segal (pro hac vice)
                            Natural Resources Defense Council
                            111 Sutter Street, Floor 21
                            San Francisco, CA 94104
                            (415) 875-6100
                            jprange@nrdc.org
                            csegal@nrdc.org
                            Attorney for Plaintiffs Bold Alliance and
                            Natural Resources Defense Council

                            /s/ Jared Margolis (w/ permission)
                            Jared Margolis (pro hac vice)
                            Center for Biological Diversity
                            P.O. Box 11374
                            Portland, OR 97211
                            (503) 283-5474
                            jmargolis@biologicaldiversity.org
                            atwood@biologicaldiversity.org
                            Attorney for Plaintiffs Center for Biological
                            Diversity and Friends of the Earth




                              3
Case 4:19-cv-00044-BMM Document 115 Filed 02/26/20 Page 5 of 6



                            SIDLEY AUSTIN LLP
                            /s/ Peter C. Whitfield (w/ permission)
                            Peter R. Steenland, Jr.
                            Peter C. Whitfield
                            1501 K Street, N.W.
                            Washington, DC 20005
                            Telephone: 202-736-8000
                            Email: psteenland@sidley.com
                            pwhitfield@sidley.com

                            Attorneys for TransCanada Keystone
                            Pipeline LP and TC Energy Company


                            /s/ Karma B. Brown (w/ permission)
                            Deidre G. Duncan (pro hac vice)
                            Karma B. Brown (pro hac vice)
                            HUNTON ANDREWS KURTH LLP
                            2200 Pennsylvania Avenue, NW
                            Washington, DC 20037
                            (202) 955-1500
                            dduncan @HuntonAK.com
                            kbbrown@HuntonAK.com

                            Attorneys forc American Gas Association,
                            American Petroleum Institute, Association
                            of Oil Pipe Lines, Interstate Natural Gas
                            Association of America, and National Rural
                            Electric Cooperative Association


                            /s/ Rob Cameron (w/ permission)
                            Deputy Attorney General
                            215 N. Sanders
                            P.O. Box 201401
                            Helena, MT 59620-1401
                            Tel: (406) 444-2026
                            Fax: (406) 444-5870
                            rob.cameron@mt.gov

                              4
       Case 4:19-cv-00044-BMM Document 115 Filed 02/26/20 Page 6 of 6



                                      Attorney for State of Montana




                           C ERTIFICATE      OF   S ERVICE

       I hereby certify that on February 26, 2020, I filed the above pleading with
the Court’s electronic case management system, which caused notice to be sent to
all parties.

                                              _Kristofor R. Swanson______
                                              Kristofor R. Swanson




                                         5
